Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I, Species I (Claims 1-3 and 6-12 in the reply filed on 7/20/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden.  This is not found persuasive because the inventions are independent or distinct.  There would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification and different search criteria.  Therefore, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “apply an adhesive to at least part of at least one of the first web of fabric and the second web of fabric” and “to provide slack in at least one of the first web of fabric and the second web of fabric.” Examiner considers using “at least one of” with the conjunction “and” is indefinite because it is unclear if one of the two is required as connotated by “at least one of” or if both are required as suggested by “and,” and current interpretations of such language do not necessarily appear to be definitive.  See SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 (2004) (finding the term “and” connotes a conjunctive list that applies to each item of the list following “at least one of,” thus requiring “at least one value from each category”); see also Ex parte Jung, 2016-008290 (March 22, 2017) (reinforcing SuperGuide and indicating that “at least one of A and B” is reasonably interpreted as “at least one of A and at least one of B,” and to properly indicate A and B as alternatives, the language “at least one of A or B” is appropriate).  Considering the context, Examiner assumes Applicant meant for the options after “at least one of” to be alternatives with respect to the adhesive dispenser, and thus recommends amending the “and” to “or” to clearly reflect this.  Since there are a plurality of fabric preparation systems claimed, Examiner assumes at least one of the plurality must be associated with each of the first and second web. Examiner requests Applicant to indicate their intent in using such language.
Regarding Claim 7 and 8, the adhesion station is never directly specified as being part of the adhesive system although is contains the adhesive dispenser, which is part of the system.  Thus, the relationship between the adhesive station and the adhesive system is unclear.  Examiner recommends initially stating the adhesive system comprises an adhesion station and an adhesive activator station in order to avoid this confusion.
Further regarding Claim 8, it is unclear how, if at all, the first fabric preparation system is related to the plurality of preparation systems.  If it is related, the relationship should be specified.  If it is unrelated, the name should be altered to avoid confusion.  Likewise, the same indefiniteness is present in Claim 9 for the “second fabric preparation system,” and it is unclear if Claim 10 refers back to the first fabric preparation system recited in Claim 8, or only that recited in Claim 1.
Claim 13 appear to recite the framework for conveying a third web in the initial part.  However, it is unclear if anything additional to claim 1 is imparted after the colon since one web is already specified to require the dispenser or fabric preparation system.  Examiner submits nothing is added after the colon and requests clarification if some additional limitation is meant to be added, and if not, removal of said language to avoid confusion.
The remaining claims are rejected as being dependent on an indefinite claim.

	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagita et al. (US 2019/0125591).
Regarding Claim 1, Hagita et al. teaches a system for automated manufacturing of garments (See page 1, paragraph [0002], wherein a diaper is a garment), the system comprising:
a first fabric transport system configured to move a first web [3a] of fabric from a first fabric roll [3C] (See Fig. 3;
a second fabric transport system configured to move a second web [4a] of fabric from a second fabric roll [4C] (See page 6, paragraph [0153], describing transport systems);
an adhesion system comprising an adhesive dispenser configured to apply an adhesive to at least part of at least one of the first web of fabric and the second web of fabric (See page 13, paragraph [0221], teaching “applying adhesive” to fabrics [3a] and [4a]; and note this essentially implies the presence of sort of adhesive dispenser since from which the adhesive is dispenser, even a bottle of a jar, is reasonably consider an adhesive dispenser; further it surely would have been obvious applying could have occurring in line with an adhesive dispenser disposed in the system);
a plurality of fabric preparation systems configured to provide slack in at least one of the first web of fabric and the second web of fabric while the first fabric transport system moves the first web of fabric and the second fabric transport system moves the second web of fabric (See page 6, paragraph [0161], wherein a tension adjustment device [43], i.e. a fabric preparation system, can increase or decrease tension to the webs [3a],[4a] as needed; and note Examiner’s submits decreasing tension is the same as “providing slack”), wherein each fabric preparation system of the plurality of fabric preparation systems comprises:
a motorized roller [31],[41] configured to feed the first web of fabric or the second web of fabric (See page 6, paragraph [0160] and Figs. 4-5, wherein each web [3a],[4a] is feed from a round rotating feeding surface controlled by a motor, the round rotating feeding surface being a motorized roller); and
a non-contact measurement sensor for measuring the slack in the first web of fabric or the second web of fabric, wherein the motorized roller adjusts a rotation rate based on the non-contact measurement sensor (See page 6, paragraph [0161], wherein based on a measure of slack in a measuring device using position, the feeding speed, i.e. the rotation rate, of the motorized rollers is adjusted; it is noted encoders have noncontact detection mechanisms such as an optical sdetectors associated with their sensing and thus and least this portion is reasonably considered a noncontact sensor; note the degrees of displacement of the dancer roller is a degree of slack in the web since more tension will result in less slack, i.e. less displacement of the dancer); and
a cutting station configured to cut the coupled first and second webs of fabric into a garment (See page 5, paragraph [0149] and Fig. 4, wherein after coupling the webs [3a],[4a] at Pj, cuts are made a P112 and P116 to form the garment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagita et al. as applied to Claim 1 and further in view of Pauli (US 2017/0112687).
Regarding Claim 8, Hagita et al. teaches the method of Claim 1 as described above. Hagita et al. teaches the webs [3a],[4a] are bonded to together with adhesive at a merging position [Pj] (See page 5, paragraph [0148]) after a first fabric preparation system [33], but fails to specifically teach a heated press.  However, when merging similar adhesive bonded webs for in diaper making, it is known to cause adhesive bonding using heat rollers, which apply pressure to join the webs and heat to set the adhesive (See, for example, page 3, paragraphs [0034]-[0036]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize heat rollers at the merging position [Pj] in Hagita et al.  Doing so would have predictably been a suitable mechanism to merge and adhesive bond the layers therein.  Examiner submits heated press roller, configured to apply heat while pressing, are reasonably considered a heat press.  Examiner submits anything designed to heat adhesive during bonding is reasonably considered as configured to cure as claimed.  
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Thus, Examiner submits the heated rollers for adhesive bonding satisfy the structure as claimed in the system.  Further, an adhesive application merely must occur prior to merge point [Pj], and thus it at least would have been obvious to occur after preparation system [33] because there is no reason why adhesive application need occur before this point and later coating of adhesive would reduce the likelihood of contaminants on the disposed adhesive.
Regarding Claim 9, a second fabric preparation system [43] is before the cutting station (See Fig. 4).
Regarding Claim 10, each of the fabric preparation systems [33],[43] in Hagita et al. manage tensions (See page 7, paragraph [0161]) in each of the individual webs [3a] and [4a].  Such simultaneously tension control of both webs would inherently manage a relative tension between the two webs prior to pressing. 
Regarding Claim 13, Hagita et al. teaches an absorbent layer [2], but doesn’t specifically teach is in the form a third web.  However, it is known absorbent members may be manufacturing in similar diaper product in situ using extra webs (See, for example, Pauli, page 2, paragraph [0022], page 3, paragraphs [0027] and [0035], and page 4, paragraphs [0036]-[0038], wherein outer layers [21] and [25] as well and layer for forming an intermediate absorbent layers [22],[23],[24] may be conveyed as continuous webs in roll to roll process for forming diapers).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to convey a third web in order to form the absorbent layer [2] in Hagita et al.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagita et al. and Pauli as applied to Claim 8 and further in view of Stromberg (US 2005/0087607).
Regarding Claim 11, Hagita et al. and Pauli teach the method of Claim 8 as described above. Pauli teaches rollers for applying heat and pressure, i.e. a nip, but only teaches a single set.  However, it is known when applying heat and pressure to laminates at a nips, multiple nips may be utilized to apply additional heat and pressure as desired (See, for example, Stromberg, page 2, paragraph [0032]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize multiple nips for applying heat and pressure.  Doing so would have predictably enabled additional heat and pressure to be applied when necessarily to the laminates so as to ensure complete bonding.  Examiner submits the first nip is a joining system and the second nip is a heat press. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagita et al. as applied to Claim 1 and further in view of Beck (US 4,795,956).
Regarding Claim 12, Hagita et al. teaches the method of Claim 1 as described above. Hagita et al. teaches measuring the position of the dancer, which effectively is position of the web passing over the dancer, and thus indicates a slack in the web.  Hagita et al. fails to specifically teach a noncontact distance sensor measuring the distance between the slack in the web and the sensor.  However, such noncontact position measuring devices are well-known for similar applications and use an emitted signal to detect a distance to the web, and then convert the distance information to position invention (See, for example, Back, col. 7, lines 56-64).  It would have been obvious to a person having ordinary skill in the art at the time of invention to use such a noncontact distance sensor below the dancer, thus effectively measuring the position of the web thereon.  Doing so would have predictably been a functionally equivalent method to calculate the position as desired in Hagita et al.


Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In in system such as is claimed with slack control, adhesive dispensing, and cutting of fabrics for garment making, no motivation is provided for relaxer stations prior to the adhesive application, the relaxer station being air tables configured to supply air through perforation so as to relax the fabrics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746